Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered June 14, 2004, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in failing, in its charge, to elaborate on the meaning of “forcible stealing” is unpreserved for appellate review since he failed to request such a charge, object to the charge as delivered, or request supplemental instructions (see CPL 470.05 [2]; People v Burch, 188 AD2d 479, 480 [1992]; People v Roach, 188 AD2d 494 [1992]).
In any event, any error in the trial court’s charge was harm*493less (see People v Gilmore, 66 NY2d 863, 867 [1985]; People v Jiggetts, 23 AD3d 582 [2005]; People v Burch, supra; People v Roach, supra). Crane, J.P., Goldstein, Luciano and Covello, JJ., concur.